 S.F. EXECUTIVE BOARD, CULINARYWORKERSSan Francisco Local Joint Executive Board of CulinaryWorkers,Bartenders,Hotel,Motel and Club ServiceWorkers,AFL-CIO;WaitersandDairyLunchmen's Union,Local No. 30;Bartenders' Un-ion, Local No. 41;Cooks,Pastry Cooks&Assistants'Union,LocalNo. 44;Waitresses&Cafeteria Em-ployees Union,Local No. 48;Miscellaneous Culi-nary Employees Union,Local No. 110; and Hotel,Motel,Club, Office&Service Workers Union LocalNo. 283,and Coffee Cantata,Ltd. Case 20-CP-394April 26, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn February 2, 1972, Trial Examiner David E. Da-vis issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a brief insupport of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order as modified below.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondents, San Francisco Local Joint ExecutiveBoard of Culinary Workers,Bartenders,Hotel, Moteland Club Service Workers, AFL-CIO; Waiters andDairy Lunchmen's Union, Local No. 30; Bartenders'Union, Local No. 41; Cooks, Pastry Cooks & Assist-ants'Union, Local No. 44; Waitresses & CafeteriaEmployees Union, Local No. 48; Miscellaneous Culi-nary Employees Union, Local No. 110; and Hotel,1Where Section 8(b)(7)(B)has been violated,the Board's usual practice isto ban picketingfor I year fromthe date onwhich theunlawful picketingceased.In accord with that practice,the ban against picketing shall run forIyear fromJuly 2, 1971, the dateon which, the recordshows, Respondentsceased picketing.Local JointExecutiveBoard of Las Vegas, Nevada, NamelyCulinaryWorkers, Local 226,and BartendersUnion, Local 165, affiliatedwithHotel,Restaurant&Bartenders'InternationalUnion, AFL-CIO(CustomCa-tering,Inc.),182 NLRB250, 252,In. 10;TeamstersLocal Union No. 5, a/wInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen& Helpers,Ind. (Barber Brothers Contracting Co., Inc.),171NLRB 30, 33.633Motel, Club, Office & Service Workers Union LocalNo. 283, their respective officers, agents, and repre-sentatives, shall take the action set forth in the TrialExaminer's recommended Order.TRIAL EXAMINER'S DECISIONSATEMENT OF THE CASEDAVID E. DAVIS, Trial Examiner: This case was heard onNovember 19, 1971,1 at San Francisco, California, pursuantto a charge filed by Coffee Cantata, Ltd., herein calledCantata, on June 15, amended on June 17,2 and a complaintissued on June 28 by the Regional Director for Region 20of the National Labor Relations Board, herein called theBoardThe complaint,as amendedat the hearing,allegedthat Respondents,3 pursuant to a joint plan, picketed fromabout January 8 to July 2 for a recognitional or organiza-tional object within the meaning of Section 8(b)(7) of theNational Labor Relations Act, herein called the Act. Theamended complaint further alleged that inasmuch as thepicketing continued after the Board on June 10 certifiedthat an election conducted on March 4 was a valid one,Respondents were in violation of Section 8(b)(7)(B) of theAct. Respondents,admitting the factual matters,argue thatthe case should be dismissed because the Regional Directorrefused to accept an informal settlement agreement whichthey offered on June 17.Upon the entire record 4 and in consideration of thebriefs, I make the following:FINDINGS OF FACT1. JURISDICTIONAL FINDINGSThe complaint alleged and Respondents at thehearingadmitted that Cantata is a California corporation engagedin the operation of a restaurant located in San Francisco,California,where,during the past year,it received grossrevenues in excess of $500,000 and purchased and receivedgoods and materials valued in excess of $10,000 directlyfrom suppliers, includingMax Sobel Wholesale Liquors,d/b/a House of Sobel, located in California, who, in turn,purchased and received said goods and materials directlyfrom points outside California.Accordingly, it is found that Cantata, at all times materialherein,isan employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.11.THE LABORORGANIZATIONS INVOLVEDThe complaint alleged and at the hearing Respondentsadmitted that each of the named Respondents is a labororganization within the meaning of Section2(5) of the Act.Hereafter all dates refer to the year 1971 unless otherwise specified.s Copies of the original charge were served on Respondents on June 16 andof the amended chargeon June 17.3TheRespondents are: San FranciscoLocalJoint Excutive Board ofCulinaryWorkers, Bartenders,Hotel,Motel and Club Service Workers,AFL-CIO,herein sometimes referred to as Respondent Joint Board;Waitersand Dairy Lunchmen'sUnion,Local No. 30;Bartenders'Union,Local No.41; Cooks, Pastry Cooks &Assistants'Union,Local No.44;Waitresses &Cafeteria EmployeesUnion, Local No.48;MiscellaneousCulinary Employ-ees Union,Local No.110; and, Hotel,Motel,Club, Office &Service WorkersUnion Local No. 283.The GeneralCounsel's unopposed motion to correct the transcript incertain particulars is granted.196 NLRB No. 88 634DECISIONSOF NATIONALLABOR RELATIONS BOARDIIITHE UNFAIR LABOR PRACTICESA. The Stipulated FactsAt the hearing, the parties stipulated to the followingfacts:Stipulation1:5 Respondents picketed the premises of Canta-ta with a recognitional or organizational object within themeaningof Section 8(b) (7) of the Act from January 8 toJuly 2 with placards reading as follows:ON STRIKECOFFEE CANTATASan Francisco Local Joint Boardof Culinary Workers, Bartenders, Hoteland Club Service WorkersssssCOFFEE CANTATAUNFAIRDO NOT PATRONIZESan Francisco Local Joint Board ofCulinary Workers,Bartenders, Hoteland Club Service WorkersStipulation2:6 This stipulation refers to the report on objec-tions issued by the Regional Director on March 30. Thereport recites the fact that an election was conducted onMarch 4in Case 20-RD-69 involving Respondent JointBoard and Cantata;that Respondent Joint Board failed toreceive a majority of the votes cast;that Respondent JointBoard filed objections to the election on March 12,amended on March 15;that the Regional Director uponinvestigation concluded that the objections did not raisesubstantial or material issues affecting the results of theelection and recommended that the Board overrule the ob-jections and issue an appropriate certification of the resultsof the election.Stipulation 3:1 This stipulation constitutes the Board's deci-sion and certification of results of election issued on June10. In this decision,the Board considered briefs filed by theparties and adopted the Regional Director's findings andrecommendations.Accordingly,the Board certified the re-sults of the election and found that Respondent Joint Boardwas not the exclusive representative of Cantata's employeesin the appropriate unit.B. TheIssuesHaving admitted by the foregoing stipulations that pick-eting for a recognitionalor organizational object continuedto July 2 after the Board's certification of the results of theelection on June 10, Respondents thereby admit that theywere in violation of the provisions of Section 8(b)(7XB) 8 ofsThe parties clearly understood that this stipulation superseded the allega-tions in the complaint and the answer thereto.6 G. C. Exh. 2(a).'G. C. Exh. 2(b).8 Sec. 8(bX7)(B) makes it an unfair labor practice for a labor organizationto picket or threaten to picket as follows:(7) to picket or cause to be picketed,or threatento be picketed, anyemployer where an object thereof is forcing or requiring an employer torecognize or bargain with a labor organization as the representative ofhis employees,or forcing or requiring the employeesof an employer toaccept or select such labor organization as their collective bargainingrepresentative,unless such labor organization is currently certified as therepresentative of such employees:(B)Where within the preceding twelve months of valid electionunder section 9(c) of thisAct hasbeen conductedthe Act. However, Respondents have in essence entered aplea in avoidance in that they seek to avoid the usual reme-dial requirements on the ground that the Regional Directoracted arbitrarily and capriciously by refusing Respondents'offer to enter into an informal settlement agreement andinsisted that only a formal settlement agreement was accept-able?In view of the foregoing, it appears that the only issuerequiring my decision is as follows:Was the Regional Director arbitrary and capricious whenhe refused to accept Respondents' proffered informal settle-ment agreement?C. Analysis and ConclusionsIn sum,Respondents argue that it is Board policy toencourage settlement agreements and that here the Region-alDirector not only acted contrary to this policy but hisaction in this case is inconsistent with its treatment of unfairlabor practice charges against employers.I rejected Respon-dents Exhibit 5, a document apparently introduced to showmore favorable treatment extended to an employer in settle-ment procedures.I affirm my rejection of this document asIbelieve the evidence is completely irrelevant to this pro-ceeding as it concerns another matter and a different set ofcircumstances.Respondents'argument that the RegionalDirector acted contrary to Board policy is quite unconvinc-ing in that it neglects to consider the discretionary powersvested in the Regional Director by the Board.1°Fundamentally,an act that is arbitrary and capricious isone that constitutes an abuse of discretion.Bouvier's LawDictionary defines abuse of discretion as follows:A discretion exercised to an end or purpose not jus-tified by and clearly against reason and evidence.When measured against theforegoing criteria,the refusal ofthe Regional Director to accept an informal settlement fallsshort by a wide margin to qualify as abuse of discretion.General Counsel'sExhibits 3 through 10 amply demon-strate that the Regional Director's discretion in the instantcase was exercised with due regard for the Board's settle-ment policies.Having fully considered all of Respondents'contention,it is rather plain that Respondents'could have placed them-selves in much better posture had it voluntarily ceased pick-eting when on June 17 it first offered to enter into aninformal settlement agreement.I find that by continuance of the picketing from June 10until July2 for aproscribed objective,Respondents violatedSection 8(b)(7)(B) of the Act and that the Regional Directorby refusing an informal settlement did not act in an arbi-trary and capricious manner.Upon the basis of the foregoing findings of fact and theentire record in the case,Imake the following:CONCLUSIONS OF LAW1.Respondents,San Francisco Local Joint ExecutiveBoard of Culinary Workers,Bartenders,Hotel,Motel andClub ServiceWorkers,AFL-CIO; Waiters and DairyLunchmen's Union, Local No.30; Bartenders'Union, Lo-cal No. 41; Cooks, Pastry Cooks &Assistants'Union, LocalNo. 44;Waitresses& Cafeteria Employees Union, LocalNo. 48;MiscellaneousCulinary Employees Union, LocalNo. 110; andHotel,Motel,Club, Office &ServiceWorkers9A formalsettlement includes consentto a courtdecree.10Cf.Gimbel Brothers, Inc,100 NLRB 870, 871. S.F. EXECUTIVE BOARD,CULINARYWORKERSUnion Local No. 283,are each labor organizations withinthe meaning of Section 2(5) of the Act.2.Coffee Cantata,Ltd., is an employer within themeaning of Section 2(2) of the Act and is engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.3.All employees employed by Cantata at its San Francis-co, California location,excluding office clerical employees,guards,and supervisors as defined in the Act,constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. A valid election was held on March 4, 1971,within theappropriate unit referred to above in paragraph 3.5.On June 10,1971, the Board,pursuant to the provisionsof Section 9(c) of the Act, duly certified that a majority ofvalid ballots in the aforesaid election had not been cast forRespondent Joint Board and that Respondent Joint Boardwas not the exclusive bargaining representative of Cantata'sSan Francisco, California,restaurant employees within themeaning of Section 9(a) of the Act.6. By picketing from June 10 to July 2,1971, Respondentshave engaged in unfair labor practices within the meaningof Section 8(b)(7)(B)of the Act.7.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.Upon the foregoing findings of fact and conclusions oflaw, and the entire record and pursuant to Section 10(c) ofthe Act,Ihereby issue the following recommended:'11 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.12 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted ByOrder Of The National Labor Relations Board"shall be changed to read"Posted Pursuant To A Judgment Of The United States Court Of AppealsEnforcing An Order Of The National Labor Relations Board."13 In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read:"Notifythe Regional Director for Region 20, in writing,within 20 days from the dateof this Order, what steps the Respondents have taken to comply herewith."APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentORDERSan Francisco Local Joint Executive Board of CulinaryWorkers,Bartenders, Hotel,Motel and Club Service Work-ers, AFL-CIO; Waiters and Dairy Lunchmen'sUnion, Lo-cal No.30; Bartenders'Union, Local No. 41; Cooks,PastryCooks&AssistantsUnion, Local No.44;Waitresses &Cafeteria Employees Union, Local No.48;MiscellaneousCulinary Employees Union,Local No.110; and Hotel, Mo-tel,Club,Office & Service Workers Union Local No. 283,their officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Picketing or causing to be picketed,or threaten topicket or cause to be picketed,Cantata where an objectthereof is forcing or requiring Cantata to recognize or bar-gain with it as the representative of the employees of Canta-ta,or forcing or requiring the employees of Cantata toaccept or select it as their collective-bargaining representa-tive,unless it is currently certified or the representative ofsuch employees where within the preceding 12 months avalid election under Section 9(c) of the Act has been con-ducted.(b) In any like or related manner interfering with, re-straining,or coercing Cantata's employees in the exercise oftheir rights to self-organization,to form,join,or assist anylabor organization,to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection,or to refrain from any and all such activities.2. Take the following affirmative action which I find willeffectuate the policies of the Act:(a) Post at their places of business in San Francisco, Cali-fornia,and at the place of business of Cantata, (itbeingwilling),copies of the attached notice marked"Appen-dix."' Copies of said notice,on forms provided by the Re-gional Director for Region 20, shall after being signed bythe Respondents'representative, be posted by the Respon-dents immediately upon thereafter,in conspicuous places,WE WILL NOT picket or cause to be picketed CoffeeCantata,Ltd., with an object of requiring Coffee Can-tata,Ltd., to recognize or bargain with us as the repre-sentative of its employees, or forcing their employees toaccept or select us as their collective-bargaining repre-sentative unless we are currently certified as the repre-sentative of such employees where within the preceding12 months a valid election has been conducted by theBoard.WE WILL NOT in any like or related manner interferewith, restrain,or coerce employees of Coffee Cantata,Ltd., in the exercise of their right to self-organization,to form,join,or assist a labor organization,to bargaincollectively through representatives of their own choos-ing, and to engage in other concerted activities for thepurpose of collective bar aining or other mutual aid orprotection, or to refrain from any and all such activi-ties.SAN FRANCISCOLOCALJOINT ExEcu-TIVE BOARD OF CULINARY WORKERS,BARTENDERS,HOTEL,MOTEL AND CLUBSERVICE WORKERS,AFL-CIO; WAIT-ERS AND DAIRY LUNCHMEN'SUNION,LOCAL No 30;BARTENDERS' UNION,LOCAL No.41; COOKS,PASTRY COOKS& ASSISTANTS'UNION,LOCAL No. 44;WAITRESSES&CAFETERIA EMPLOYEESUNION,LOCAL No.48;MISCELLANE-OUS CULINARY EMPLOYEES UNION, Lo-CALNo.110; and HOTEL, MOTEL,CLUB,OFFICE&SERVICEWORKERSUNION LOCAL No. 283(Labor Organizations)635dents to ensure that said notices are not altered,defaced, orcovered by any other material.(b) Notify said Regional Director,in writing,within 20days from the receipt of this Decision,what steps they havetaken to comply herewith.13including all places where notices to members are custom-DatedByany posted.Reasonable steps shall be taken by Respon-(Representative)(Title) 636DECISIONSOF NATIONAL LABOR RELATIONS BOARDThis is an official notice andmustnot be defaced bythis notice or compliance with its provisions may be direct-anyone.ed to the Board's Office, 13050 Federal Building, 450 Gold-Thisnotice must remain postedfor 60 consecutive daysen Gate Avenue, Box 36047, San Francisco, C4hforniafrom the dateof posting and must notbe altered, defaced,94102, Telephone 556-3197.or covered by any othermaterial.Any questionsconcerning